Citation Nr: 1118682	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  10-21 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for varicose veins of the right leg, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for varicose veins of the right leg.


FINDING OF FACT

Varicose veins of the right leg had their onset in service.  They were noted in service and have been evidenced since service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, varicose veins of the right leg were incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303(b) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

As explained below, the Board has found the evidence currently of record to be sufficient to establish the appellant's entitlement to the benefit sought on appeal.  Therefore, no further notice or development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 (2010).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

The service treatment records disclose the Veteran was referred to the surgery clinic in October 1967 with bilateral varicose veins.  It was noted in May 1969 that he had varicose veins for two years, left greater than right.  The treatment included support hose.  He was hospitalized from August to September 1969 for varicose veins.  The diagnosis was varicose veins, acquired, veins of the lower extremity, bilateral, greater saphenous system, more severe on the left.  He had some left sided treatment during service.

The Veteran was afforded a VA examination in April 1980.  An examination revealed a small cluster of varicose veins in the right lower leg.

Additional records reflect diagnoses of varicose veins in the right leg.  On VA examination in April 2003, the Veteran related he had increased protruding of varicose veins and increased areas of varicose veins to the posterior aspect of the right thigh.  An examination showed tortuous varicosities of the medial aspects of the legs, bilaterally, posterior aspect of the right leg and medial and laterally to the lower extremities below the knee bilaterally.  The diagnosis was varicose veins with an increase in the condition since service.  

Thus, the record establishes the Veteran had varicose veins of the right leg in service, and they have been documented following his discharge from service.  During the hearing before the undersigned in September 2010, the Veteran testified his varicose veins had been present since service.  This allegation is supported by the record.  As noted above, varicose veins of the right leg were documented on the April 1980 VA examination, and have also been shown on the April 2003 VA examination.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that varicose veins of the right leg had their onset in service.  


ORDER

Service connection for varicose veins of the right leg is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


